 In theMatter Of INTERSTATE BROADCASTINGCOMPANY, INC.''andLOCALNo. 913, RADIO BROADCAST TECHNICIANS&ENGINEERS UNION, INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. L.2Case No.R-1617.-DecidedDecember 11, 1939Radio Broadcasting Industry-Investigation of Representatives:controversyconcerning representation of employees: controversy concerning appropriate unit;rival organizations-Contract: for members only, terminating within a month,no bar to investigation or certification of representatives-UnitAppropriate forCollective Bargaining:all radio broadcasting operators, engineers, and techni-cians, including a certain employee and his successors, excluding supervisoryemployees-ElectionOrderedMr. R. J. HickeyandMr. D. R. Dimick,for the Board.Rosenberg, Goldmark c Colin,byMr. Sydney M. Kaye,of NewYork City, for the Company.Ornstein & Silverman,byMr. Henry SilvermanandMr. BernardFuld,of New York City, for Local 913.Mr. Harold Katan,of New York City, for the A. C. A:Mr. John K. Odisho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEOn August 9, 1939, Local No. 913, Radio Broadcast Technicians &Engineers Union, International Brotherhood of Electrical Workers,A. F. L., herein called Local 913, filed with the Regional Directorfor the Second Region (New York City) a petition, and on November4, 1939, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees of Inter-state Broadcasting Company, Inc., New York City, herein called theCompany; and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsThepleadings were amended at the hearing to show the correct name of the Company.2Incorrectly designated in the pleadings as Local Union No. 913, Int'l Brotherhood ofElectricalWorkers, AFL. The pleadings were amended at the hearing to showthe correctname of the Union.18 N. L. R. B., No. 36.235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, herein called the Act.On October 6, 1939, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 20, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon Local913, and upon American Communications Association, herein calledthe A. C. A., a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on November 13,1939, at New York City, before Herbert Wenzel,the Trial Examiner duly designated by the Board.The Board, theCompany, Local 913, and the A. C. A. were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInterstate Broadcasting Company, Inc., is a New York corporationengaged in the business of radio broadcasting and in the manufactureand sale of radio receivers. It owns Radio Station WQXR in NewYork City, and operates it under license from the Federal Communi-cations Commission.Technicians employed by the Company are like-wise licensed by the Federal Communications Commission.The sta-tion operates with 1,000 watts power over a designated band of 1,550kilocycles.Although it is not a part of any national network, itsbroadcasts are heard in practically all the States of the United States.The gross income derived by the Company in 1938 from its operationof Station WQXR amounted to approximately $63,000, about 40 percent of which was received from sponsors located outside New York.The Company stipulated that it was engaged in interstate commercewithin the meaning of Section 2 of the Act, and that it would notcontest the jurisdiction of the Board in this proceeding or in any court. INTERSTATE BROADCASTING COMPANY, INC.237H. THELABOR ORGANIZATIONS INVOLVEDLocal No. 913, Radio Broadcast Technicians & Engineers Union,International Brotherhood of Electrical Workers, is a labor organiza-tion affiliated with the American Federation of Labor, admitting toitsmembership radio technicians and engineers employed by theCompany.American Communications Association is a labor organization affili-ated with the Congress of Industrial Organizations, admitting toitsmembership radio technicians and engineers employed by theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn the latter part of July 1939, Local 913 requested the Companyto bargain with it in behalf of the Company's operators, technicians,and engineers.The Company replied that it was unable to bargainwith Local 913 because of the existence of a contract with the A. C. A.The contract referred to was entered into by the Company and theA. C. A. on April 24, 1939, and terminates on December 31, 1939. Itcovers only those licensed technicians of the Company who are orwho may become members of A. C. A. during the life of the contract.'We do not consider the contract a bar to our determination of repre-sentatives herein.At the hearing counsel for the Company stated, "We have refusedto bargain until we know whether we are bargaining with the A. C. A.or your union (Local 913) or both.That is the extent of our refusal atthe present time."We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with-the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.8 The contract provides for a closed shop in the eventthe A. C. A. shouldbecome therepresentative of a majority of the licensed technicians at any time during its term. Itwas not claimed,however,thatthe A. C. A. hadbecome such representative.IF 238DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE APPROPRIATE UNITLocal 913 contends that the Company's radio broadcast operators,technicians, and engineers, consisting of five employees, constitute anappropriate unit.The A. C. A. contends that only the Company'slicensed engineers and technicians constitute an appropriate unit.TheCompany agrees with the contention of the A. C. A.All parties areagreed that the four engineers and technicians 4 employed at the Com-pany's transmitter in Long Island City, New York, are properly withinan appropriate unit.The parties disagree over the inclusion of thefifth employee, Robert A. Elliott.Local 913 desires his inclusion inthe unit, while the A. C. A. wishes to exclude him.Elliott expresseda desire to be included in a unit with the above-named four employees,and stated that there is no other unit of which he can become a partfor the purposes of collective bargaining.Elliott is the night operator of the Company's control room in NewYork City.His duties in the control room consist of operating theturntables for the reproduction of recordings and transcriptions andregulating the volume of sound going through the transmitter. Inhis operation of the control-room equipment Elliott is under the super-vision of the Company's chief engineer.On Elliott's weekly nightoff his duties in the control room are performed by Cabaugh, one ofthe technicians, who, all the parties agree, should be within the unit.When the Company's president, vice president, and production man-ager are absent, Elliott, in addition to his duties in the control room,is charged with the duty of, seeing that the various activities of thestation are properly coordinated.Both Local 913 and the A. C. A. admit to membership radio broad-cast operators performing duties similar to Elliott's.The A. C. A.admitted at the hearing that Elliott's work qualified him for inclusionin the unit but contended that he should be excluded from the unitbecause of his supervisory duties.With respect to this contention,the record reveals that Elliott does not have the authority to hireor discharge any employee.Nor does he exercise disciplinary author-ity over any of the four engineers and technicians who are concededlywithin the appropriate unit.We are of the opinion that Elliott.exercises no substantial supervisory function and that he should beincluded within the unit.At the close of the hearing the A. C. A. took the position that ifElliott is to be included in the unit then Markell, a radio receiverservice employee, should likewise- be included.Both the Companyand Local 913 objected to his inclusion.Markell's duties consist ofinstalling, servicing, and repairing radio receiving sets.His work4E. J. Rhoad, E.M. Randier,E. Palmner, and R. Cabaugh. INTETSTATE BROADCASTING COMPANY, INC.239has no connection with the work of any of the five other employeeswithin the proposed unit.We shall, therefore, exclude him.We find that the company's radio broadcasting operators, engineers,and technicians, including Robert A. Elliott or any successor to theposition held by him at the time of the hearing, but excluding super-visory employees,, constitute an appropriate unit for the purposes ofcollective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and will otherwise effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing both Local 913 and the A. C. A. claimed to repre-sent a substantial number of employees within the unit we have foundto be appropriate.We find that the question concerning representa-tion can best be resolved by holding an election by secret ballot.Local 913 urges that the Company's pay roll of August 9, 1939, beused as the basis for determining eligibility to vote in an election.The A.C.A. and the Company expressed no preference for anyparticular pay-roll date.We are of the opinion that the policies ofthe Act will best be effectuated by the selection of a date for deter-mining eligibility which will more closely reflect the employment situ-ation at the time of the election.We shall accordingly direct that all employees in the appropriateunit who were on the Company's pay roll for the period immediatelypreceding the date of this Direction,including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laidoff, but excluding those who have since quit or been discharged forcause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Interstate Broadcasting Company, Inc.,New York City, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The radio broadcasting operators, engineers, and technicians ofthe Company, including Robert A. Elliott or any successor to theposition held by him at the time of the hearing, but excluding super-5The parties agreed that the chief engineer,the only supervisory emlpoyee hereinvolved, should be excluded from the unit. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory employees, constitute an appropriate unit for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is, herebyDi cTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Interstate Broadcasting Company, Inc., New York City, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the radio broadcasting operators, engi-neers, and technicians of the Company who were on the Company'spay roll for the period next preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, including Robert A. Elliottor any successor to the position held by him at the time of the hear-ing, but excluding supervisory employees and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Local No. 913, Radio Broadcast Techni-cians & Engineers Union, International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, or byAmerican Communications Association, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by neither.